          Case 4:18-cv-06638-KAW Document 11 Filed 01/07/19 Page 1 of 12



 1   Mary Kate Kamka (SBN 282911)
     marykate.kamka@troutman.com
 2   TROUTMAN SANDERS LLP
     580 California Street, Suite 1100
 3   San Francisco, CA 94104
     Telephone:     415.477.5700
 4   Facsimile:     415.477.5710

 5   Attorneys for Defendant
     ON DECK CAPITAL, INC.
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9               NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
10
11   SIDNEY NAIMAN and TERRY                     Case No. 4:18-CV-006638-KAW
     FABRICANT, individually and on behalf of
12   all others similarly situated,              DEFENDANT ON DECK CAPITAL, INC.’S
                                                 ANSWER TO THE COMPLAINT
13                     Plaintiff,
                                                 Judge:         Hon. Kandis A. Westmore
14   v.
                                                 DEMAND FOR JURY TRIAL
15   ON DECK CAPITAL, INC., and DOES 1
     through 10, inclusive, and each of them,
16
                       Defendants.
17
18
19
20
21
22
23
24
25
26
27
28

                                                          ON DECK CAPITAL INC.’S ANSWER TO COMPLAINT
                                                                                    4:18-CV-006638-KAW
      Case 4:18-cv-06638-KAW Document 11 Filed 01/07/19 Page 2 of 12



 1          Defendant On Deck Capital, Inc. (“Defendant” or “OnDeck”), through its undersigned

 2   counsel and pursuant to the Federal Rules of Civil Procedure, files its answer the Complaint that

 3   Terry Fabricant (“Fabricant”) and Sidney Naiman (“Naiman”) (collectively “Plaintiffs”) filed

 4   against OnDeck. OnDeck denies all allegations in the Complaint that are not expressly admitted

 5   in this Answer.

 6          OnDeck responds to the specific allegations in the enumerated paragraphs in the

 7   Complaint as follows:

 8                                       NATURE OF THE CASE

 9          1.         Paragraph 1 of the Complaint states legal conclusions to which no response is
10   required. To the extent the allegations are contrary to the law, they are denied. To the extent any

11   facts are alleged in Paragraph 1, such facts are denied. By way of further response, OnDeck

12   denies it violated the Telephone Consumer Protection Act (“TCPA”).

13                                      JURISDICTION & VENUE

14          2.         Paragraph 2 of the Complaint states legal conclusions to which no response is

15   required. To the extent the allegations are contrary to the law, they are denied.

16          3.         Paragraph 3 of the Complaint states legal conclusions regarding venue to which

17   no response is required. To the extent the allegations are contrary to the law, they are denied.

18   Further, Plaintiffs do not explain what they mean by “does business within the State of

19   California,” therefore, OnDeck is without sufficient information to admit or deny the allegation
20   and denies the same.     On Deck is without sufficient information to admit or deny the allegations

21   regarding Plaintiffs’ residencies and therefore denies the same and demands strict proof thereof.

22                                                PARTIES

23          4.         In response to the allegations in Paragraph 4 of the Complaint, OnDeck believes

24   Naiman is a natural person. OnDeck is without sufficient information to admit or deny the

25   allegations regarding Naiman’s residency and therefore denies the same and demands strict proof

26   thereof. The remaining allegations in Paragraph 4 state legal conclusions to which no response is

27   required. To the extent the allegations are contrary to the law, they are denied.

28
                                                    -1-
                                                              ON DECK CAPITAL INC.’S ANSWER TO COMPLAINT
                                                                                        4:18-CV-006638-KAW
       Case 4:18-cv-06638-KAW Document 11 Filed 01/07/19 Page 3 of 12



 1             5.    In response to the allegations in Paragraph 5 of the Complaint, OnDeck believes

 2   Fabricant is a natural person. OnDeck is without sufficient information to admit or deny the

 3   allegations regarding Fabricant’s residency and therefore denies the same and demands strict

 4   proof thereof. The remaining allegations in Paragraph 5 state legal conclusions to which no

 5   response is required. To the extent the allegations are contrary to the law, they are denied.

 6             6.    In response to the allegations in Paragraph 6 of the Complaint, OnDeck admits it

 7   is a business that provides small business lending services.            The remaining allegations in

 8   Paragraph 6 state legal conclusions to which no response is required.               To the extent the

 9   allegations are contrary to the law, they are denied.
10             7.     The allegations in Paragraph 7 of the Complaint are not allegations of fact but,

11   rather, allegations regarding Plaintiffs’ counsel’s intentions with respect to DOE DEFENDANTS.

12   Therefore, no response is required. To the extent any facts are alleged in Paragraph 7, they are

13   denied.

14             8.    Paragraph 8 of the Complaint states legal conclusions to which no response is

15   required. To the extent the allegations are contrary to the law, they are denied. To the extent any

16   facts are alleged in Paragraph 8, such facts are denied.

17                                     FACTUAL ALLEGATIONS

18             9.    In response to the allegations in Paragraph 9, OnDeck states that it has a record of

19   a March 2017 call involving a number ending in -1083. OnDeck denies that it began placing calls
20   to Naiman in or around March 2017 at a number ending in -5502. OnDeck denies any remaining

21   allegations set forth in Paragraph 9 of the Complaint.

22             10.   OnDeck denies the allegations in Paragraph 10 of the Complaint.

23             11.   OnDeck lacks information sufficient to form a belief as to the truth of the

24   allegations contained in Paragraph 11 of the Complaint and, therefore, denies the same.

25             12.   Paragraph 12 of the Complaint states legal conclusions to which no response is

26   required. To the extent the allegations are contrary to the law, they are denied. To the extent any

27   facts are alleged in Paragraph 12, such facts are denied.

28
                                                    -2-
                                                                 ON DECK CAPITAL INC.’S ANSWER TO COMPLAINT
                                                                                           4:18-CV-006638-KAW
       Case 4:18-cv-06638-KAW Document 11 Filed 01/07/19 Page 4 of 12



 1          13.      Paragraph 13 of the Complaint states legal conclusions to which no response is

 2   required. To the extent the allegations are contrary to the law, they are denied. By way of further

 3   response, OnDeck denies it did not possess Plaintiffs’ prior express consent.

 4          14.      OnDeck lacks information sufficient to form a belief as to the truth of the

 5   allegations contained in Paragraph 14 of the Complaint and, therefore, denies the same.

 6          15.      In response to the allegations in Paragraph 15, OnDeck states that it has a record

 7   of a March 2017 call involving a number ending in -1083. OnDeck also has a record of a July

 8   2017 call involving a number ending in -5502. OnDeck denies any remaining allegations set

 9   forth in Paragraph 15 of the Complaint.
10          16.      Paragraph 16 of the Complaint states legal conclusions to which no response is

11   required. To the extent the allegations are contrary to the law, they are denied.

12          17.      Defendant denies the allegations set forth in Paragraph 17 of the Complaint.

13          18.      Paragraph 18 of the Complaint states legal conclusions regarding revocation of

14   consent and established business relationships to which no response is required. To the extent the

15   allegations are contrary to the law, they are denied. OnDeck lacks sufficient information to admit

16   or deny the remaining allegations contained in Paragraph 18 of the Complaint, and therefore,

17   denies the same.

18          19.      Defendant denies the allegations of Paragraph 19 of the Complaint.

19          20.      Defendant denies the allegations of Paragraph 20 of the Complaint.
20                                       CLASS ALLEGATIONS

21          21.      The allegations in Paragraph 21 of the Complaint are not allegations of fact and,

22   therefore, no response is required. To the extent a response is required, OnDeck denies that this

23   lawsuit can be certified as a class action and denies that it violated the TCPA.

24          22.      The allegations in Paragraph 22 of the Complaint are not allegations of fact and,

25   therefore, no response is required. To the extent a response is required, OnDeck denies that this

26   lawsuit can be certified as a class action and denies that it violated the TCPA.

27
28
                                                    -3-
                                                               ON DECK CAPITAL INC.’S ANSWER TO COMPLAINT
                                                                                         4:18-CV-006638-KAW
       Case 4:18-cv-06638-KAW Document 11 Filed 01/07/19 Page 5 of 12



 1          23.      The allegations in Paragraph 23 of the Complaint are not allegations of fact and,

 2   therefore, no response is required. To the extent a response is required, OnDeck denies that this

 3   lawsuit can be certified as a class action and denies that it violated the TCPA.

 4          24.      The allegations in Paragraph 24 of the Complaint are not allegations of fact and,

 5   therefore, no response is required. To the extent a response is required, OnDeck denies that this

 6   lawsuit can be certified as a class action and denies that it violated the TCPA.

 7          25.      The allegations in Paragraph 25 of the Complaint call for legal conclusions

 8   regarding Plaintiffs’ membership in the purported ATDS Class and, therefore, no response is

 9   required. OnDeck further denies that this lawsuit can be certified as a class action and denies that
10   it violated the TCPA.

11          26.      The allegations in Paragraph 26 of the Complaint call for legal conclusions

12   regarding Plaintiffs’ membership in the purported ATDS Revocation Class and, therefore, no

13   response is required. OnDeck further denies that this lawsuit can be certified as a class action and

14   denies that it violated the TCPA.

15          27.      The allegations in Paragraph 27 of the Complaint call for legal conclusions

16   regarding Plaintiffs’ membership in the purported DNC Class and, therefore, no response is

17   required. OnDeck further denies that this lawsuit can be certified as a class action and denies that

18   it violated the TCPA.

19          28.      The allegations in Paragraph 28 of the Complaint call for legal conclusions
20   regarding Plaintiffs’ membership in the purported DNC Revocation Class and, therefore, no

21   response is required. OnDeck further denies that this lawsuit can be certified as a class action and

22   denies that it violated the TCPA.

23          29.      The allegations in Paragraph 29 of the Complaint are not allegations of fact but,

24   rather, allegations regarding Plaintiffs’ counsel’s intentions with respect to the purported class.

25   Therefore, no response is required. To the extent a response is required, OnDeck denies that this

26   lawsuit can be certification as a class action and denies it violated the TCPA.

27          30.      The allegations in Paragraph 30 of the Complaint call for legal conclusions

28   regarding numerosity and, therefore, no response is required. To the extent the allegations are
                                                 -4-
                                                               ON DECK CAPITAL INC.’S ANSWER TO COMPLAINT
                                                                                         4:18-CV-006638-KAW
       Case 4:18-cv-06638-KAW Document 11 Filed 01/07/19 Page 6 of 12



 1   contrary to the law, they are denied. OnDeck further denies that this lawsuit can be certified as a

 2   class action.

 3           31.      The allegations in Paragraph 31 of the Complaint call for legal conclusions

 4   regarding injury and, therefore, no response is required. To the extent the allegations are contrary

 5   to the law, they are denied. To the extent the any facts are alleged, they are denied. OnDeck

 6   further denies that this lawsuit can be certified as a class action.

 7           32.      The allegations in Paragraph 32 of the Complaint, including subparts (a) through

 8   (c), call for legal conclusions regarding commonality and, therefore, no response is required. To

 9   the extent the allegations are contrary to the law, they are denied. OnDeck further denies that this
10   lawsuit can be certified as a class action.

11           33.      The allegations in Paragraph 33 of the Complaint call for legal conclusions

12   regarding typicality and, therefore, no response is required. To the extent the allegations are

13   contrary to the law, they are denied. OnDeck further denies that this lawsuit can be certified as a

14   class action.

15           34.      The allegations in Paragraph 34 of the Complaint, including subparts (a) through

16   (c) call for legal conclusions regarding commonality and, therefore, no response is required. To

17   the extent the allegations are contrary to the law, they are denied. OnDeck further denies that this

18   lawsuit can be certified as a class action.

19           35.      The allegations in Paragraph 35 of the Complaint call for legal conclusions
20   regarding typicality and, therefore, no response is required. To the extent the allegations are

21   contrary to the law, they are denied. OnDeck further denies that this lawsuit can be certified as a

22   class action.

23           36.      The allegations in Paragraph 36 of the Complaint call for legal conclusions

24   regarding injury and, therefore, no response is required. To the extent the allegations are contrary

25   to the law, they are denied. To the extent the any facts are alleged, they are denied. OnDeck

26   further denies that this lawsuit can be certified as a class action.

27           37.      The allegations in Paragraph 37 of the Complaint, including subparts (a) through

28   (d), call for legal conclusions regarding commonality and, therefore, no response is required. To
                                                   -5-
                                                                 ON DECK CAPITAL INC.’S ANSWER TO COMPLAINT
                                                                                           4:18-CV-006638-KAW
       Case 4:18-cv-06638-KAW Document 11 Filed 01/07/19 Page 7 of 12



 1   the extent the allegations are contrary to the law, they are denied. OnDeck further denies that this

 2   lawsuit can be certified as a class action. OnDeck further denies that this lawsuit can be certified

 3   as a class action.

 4           38.      The allegations in Paragraph 38 of the Complaint call for legal conclusions

 5   regarding typicality and, therefore, no response is required. To the extent the allegations are

 6   contrary to the law, they are denied. OnDeck further denies that this lawsuit can be certified as a

 7   class action.

 8           39.      The allegations in Paragraph 39 of the Complaint, including subparts (a) through

 9   (c), call for legal conclusions regarding commonality and, therefore, no response is required. To
10   the extent the allegations are contrary to the law, they are denied. OnDeck further denies that this

11   lawsuit can be certified as a class action.

12           40.      The allegations in Paragraph 40 of the Complaint call for legal conclusions

13   regarding typicality and, therefore, no response is required. To the extent the allegations are

14   contrary to the law, they are denied. OnDeck further denies that this lawsuit can be certified as a

15   class action.

16           41.      The allegations in Paragraph 41 of the Complaint call for legal conclusions

17   regarding adequacy of Plaintiffs as class representatives and purported class counsel, therefore,

18   no response is required. To the extent the allegations are contrary to law, they are denied.

19   OnDeck further denies that this lawsuit can be certified as a class action.
20           42.      The allegations in Paragraph 42 of the Complaint call for legal conclusions

21   regarding predominance and superiority and, therefore, no response is required. To the extent the

22   allegations are contrary to the law, they are denied. OnDeck further denies that this lawsuit can

23   be certified as a class action.

24           43.      OnDeck denies the allegations in Paragraph 43 of the Complaint. OnDeck further

25   denies that this lawsuit can be certified as a class action.

26           44.      OnDeck denies the allegations in Paragraph 44 of the Complaint. OnDeck further

27   denies that this lawsuit can be certified as a class action.

28
                                                      -6-
                                                                    ON DECK CAPITAL INC.’S ANSWER TO COMPLAINT
                                                                                              4:18-CV-006638-KAW
       Case 4:18-cv-06638-KAW Document 11 Filed 01/07/19 Page 8 of 12



 1                                   FIRST CAUSE OF ACTION
                            Negligent Violations of the Telephone Consumer
 2                Protection Act 47 U.S.C. § 227(b). On Behalf of the ATDS Class and
                                        ATDS Revocation Class.
 3
 4          45.      Plaintiffs’ allegations in Paragraph 45 of the Complaint are not allegations of fact
 5   but, rather, reincorporating Plaintiffs’ previous paragraphs. In response, OnDeck reincorporates
 6   its responses to Plaintiffs’ previous allegations.
 7          46.      OnDeck denies the allegations set forth in Paragraph 46 of the Complaint.
 8          47.      OnDeck denies the allegations set forth in Paragraph 47 of the Complaint.
 9          48.      OnDeck denies the allegations set forth in Paragraph 48 of the Complaint.
10
                                   SECOND CAUSE OF ACTION
11                 Knowing and/or Willful Violations of the Telephone Consumer
       Protection Act 47 U.S.C. § 227(b). On Behalf of the ATDS Class and ATDS Revocation
12                                            Class.
13          49.      Plaintiffs’ allegations in Paragraph 49 of the Complaint are not allegations of fact

14   but, rather, reincorporating Plaintiffs’ previous paragraphs. In response, OnDeck reincorporates

15   its responses to Plaintiffs’ previous allegations.

16          50.      OnDeck denies the allegations set forth in Paragraph 50 of the Complaint.

17          51.      OnDeck denies the allegations set forth in Paragraph 51 of the Complaint.

18          52.      OnDeck denies the allegations set forth in Paragraph 52 of the Complaint.

19                                 THIRD CAUSE OF ACTION
                          Negligent Violations of the Telephone Consumer
20   Protection Act 47 U.S.C. § 227(b). On Behalf of the DNC Class and DNC Revocation Class.
21          53.     Plaintiffs’ allegations in Paragraph 53 of the Complaint are not allegations of fact

22   but, rather, reincorporating Plaintiffs’ previous paragraphs. In response, OnDeck reincorporates

23   its responses to Plaintiffs’ previous allegations.

24          54.     OnDeck denies the allegations set forth in Paragraph 54 of the Complaint.

25          55.     OnDeck denies the allegations set forth in Paragraph 55 of the Complaint.

26          56.     OnDeck denies the allegations set forth in Paragraph 56 of the Complaint.

27
28
                                                     -7-
                                                              ON DECK CAPITAL INC.’S ANSWER TO COMPLAINT
                                                                                        4:18-CV-006638-KAW
       Case 4:18-cv-06638-KAW Document 11 Filed 01/07/19 Page 9 of 12



 1                                FOURTH CAUSE OF ACTION
                   Knowing and/or Willful Violations of the Telephone Consumer
 2   Protection Act 47 U.S.C. § 227(b). On Behalf of the DNC Class and DNC Revocation Class.
 3           57.      Plaintiffs’ allegations in Paragraph 57 of the Complaint are not allegations of fact
 4   but, rather, reincorporating Plaintiffs’ previous paragraphs. In response, OnDeck reincorporates
 5   its responses to Plaintiffs’ previous allegations.
 6           58.      OnDeck denies the allegations set forth in Paragraph 58 of the Complaint.
 7           59.      OnDeck denies the allegations set forth in Paragraph 59 of the Complaint.
 8           60.      OnDeck denies the allegations set forth in Paragraph 60 of the Complaint.
 9                                         PRAYER FOR RELIEF
10           OnDeck denies the allegations in the WHEREFORE paragraph immediately following
11   Paragraph 60 of the Complaint, including subparagraphs FIRST CAUSE OF ACTION through
12   FOURTH CAUSE OF ACTION.                 Specifically, OnDeck denies that this lawsuit should be
13   certified as a class action, denies that Plaintiffs are entitled to any declaratory or injunctive relief,
14   denies that OnDeck is liable for any damages whatsoever, denies that OnDeck violated the
15   TCPA, and denies the Plaintiffs are entitled to any fees, costs, or any further relief.
16           61.      In response to the allegations set forth in Paragraph 61 of the Complaint, OnDeck
17   admits that Plaintiffs request a jury trial to all claims of the Complaint so triable.
18                                       ADDITIONAL DEFENSES
19           Without admitting any of Plaintiffs’ allegations or conceding the burden of proof as to any
20   issue found to be an element of the causes of action included in Plaintiffs’ Complaint, OnDeck
21   alleges the following separate Affirmative and Other Defenses based on information and belief.
22   OnDeck reserves the right to amend its Answer to add additional Affirmative or Other Defenses
23   consistent with the facts discovered in the case.
24                                    FIRST ADDITIONAL DEFENSE
25           The Complaint fails to the extent it does not set forth facts sufficient to state a claim upon
26   which relief may be granted against OnDeck, and further fails to state facts sufficient to entitle
27   Plaintiffs to the relief sought, or to any other relief from OnDeck.
28
                                                      -8-
                                                                 ON DECK CAPITAL INC.’S ANSWER TO COMPLAINT
                                                                                           4:18-CV-006638-KAW
      Case 4:18-cv-06638-KAW Document 11 Filed 01/07/19 Page 10 of 12



 1                                 SECOND ADDITIONAL DEFENSE

 2          The imposition of statutory damages against OnDeck under the TCPA on a purported

 3   class wide basis would violate the Due Process Provision of the United States Constitution.

 4                                  THIRD ADDITIONAL DEFENSE

 5          The imposition of statutory damages against OnDeck under the TCPA on a purported

 6   class wide basis would violate the excessive fine restriction of the United States Constitution.

 7                                 FOURTH ADDITIONAL DEFENSE

 8          Plaintiffs’ claims, and the claims of purported class members, are barred to the extent they

 9   are untimely under any applicable statute of limitations.
10                                  FIFTH ADDITIONAL DEFENSE

11          Plaintiffs’ claims, and the claims of purported class members, are barred to the extent the

12   purported claimant is not a called party within the meaning of the TCPA.

13                                  SIXTH ADDITIONAL DEFENSE

14          Plaintiffs’ claims, and the claims of purported class members, are barred because many

15   calls alleged to have violated the TCPA occurred with prior consent.

16                                SEVENTH ADDITIONAL DEFENSE

17          Plaintiffs and the purported class members are barred from recovery by the doctrine of

18   laches to the extent there was a delay in asserting any purported TCPA claims, resulting in

19   prejudice to OnDeck.
20                                 EIGHTH ADDITIONAL DEFENSE

21          Plaintiffs and the purported class members are barred from recovery to the extent they

22   have failed to mitigate alleged damages.

23                                  NINTH ADDITIONAL DEFENSE

24          Plaintiffs and the purported class members cannot proceed as a class action because

25   Plaintiffs’ claims cannot satisfy the requirements of Rule 23 of the Federal Rules of Civil

26   Procedure.

27
28
                                                    -9-
                                                                 ON DECK CAPITAL INC.’S ANSWER TO COMPLAINT
                                                                                           4:18-CV-006638-KAW
      Case 4:18-cv-06638-KAW Document 11 Filed 01/07/19 Page 11 of 12



 1                                  TENTH ADDITIONAL DEFENSE

 2          Plaintiffs’ claims, and the claims of purported class members, are barred to the extent any

 3   applicable contractual agreements require disputes to be resolved through arbitration.

 4                               ELEVENTH ADDITIONAL DEFENSE

 5          Plaintiffs’ claims, and the claims of purported class members, are barred to the extent

 6   Plaintiffs or purported class members have unclean hands.

 7                                TWELFTH ADDITIONAL DEFENSE

 8          Plaintiffs’ claims, and the claims of the purported class members, are barred to the extent

 9   any alleged injuries were the result, in whole or in part, of the conduct, negligence, acts, or
10   omissions of Plaintiffs or the purported class members.

11                              THIRTEENTH ADDITIONAL DEFENSE

12          Plaintiffs’ claims, and the claims of the purported class members, are barred to the extent

13   they are precluded by any previous waivers or releases of claims, including those related to any

14   previous settlement agreements or class action settlements.

15                             FOURTEENTH ADDITIONAL DEFENSE

16          Plaintiffs’ claims, and the claims of the purported class members, are barred by res

17   judicata and judicial estoppel to the extent they failed to disclose such claims in previous

18   bankruptcy proceedings.

19                               FIFTEENTH ADDITIONAL DEFENSE
20          Plaintiffs’ claims, and the claims of the purported class members, are barred to the extent

21   they fall within the safe harbor for calls post reassignment.

22                               SIXTEENTH ADDITIONAL DEFENSE

23          Plaintiffs’ claims, and the claims of the purported class members, are barred to the extent

24   they become barred by any subsequent orders or rules promulgated by the Federal

25   Communications Commission.

26                             SEVENTEENTH ADDITIONAL DEFENSE

27          Plaintiffs’ claims, and the claims of the purported class members, are barred because

28   OnDeck established and implemented, with due care, reasonable practices and procedures to
                                             - 10 -
                                                               ON DECK CAPITAL INC.’S ANSWER TO COMPLAINT
                                                                                         4:18-CV-006638-KAW
      Case 4:18-cv-06638-KAW Document 11 Filed 01/07/19 Page 12 of 12



 1   effectively prevent telephone solicitations in violation of 47 U.S.C. § 227(c)(5) and the

 2   regulations prescribed under that provision.

 3                                 EIGHTEENTH ADDITIONAL DEFENSE

 4              Plaintiffs’ claims, and the claims of the purported class members, are barred to the extent

 5   OnDeck received contractual consent to place calls from any of the purported class members.

 6                                      RESERVATION OF DEFENSES

 7              OnDeck reserves the right to assert additional defenses as discovery progresses. To the

 8   extent that any of the foregoing allegations in the Complaint have not been expressly admitted or

 9   denied, they are hereby denied.
10                                           PRAYER FOR RELIEF

11              WHEREFORE, OnDeck request that this Court enter a judgment:

12                     1.      denying Plaintiffs any and all relief in this case;

13                     2.      dismissing Plaintiffs’ claims in their entirety;

14                     3.      dismissing this case in its entirety with prejudice;

15                     4.      awarding OnDeck its costs and attorneys’ fees incurred in this case; and

16                     5.      granting OnDeck all other relief that the Court deems just and proper.

17                                                 JURY TRIAL

18              OnDeck demands a trial by jury for all issues so triable.

19   Dated:        January 7, 2019                        TROUTMAN SANDERS LLP
20
21                                                        By:/s/ Mary Kate Kamka
                                                              Mary Kate Kamka
22
23                                                              Attorneys for Defendant
                                                                ON DECK CAPITAL, INC.
24
25   37299891


26
27
28
                                                       - 11 -
                                                                   ON DECK CAPITAL INC.’S ANSWER TO COMPLAINT
                                                                                             4:18-CV-006638-KAW
